                                                    Clear Form
DOCUMENTS UNDERCase 3:19-cr-00367-CRB Document
                 SEAL                                              75 Filed 08/14/19
                                                                         TOTAL         Page 12of 1
                                                                               TIME (m ins):
M AGISTRATE JUDGE               DEPUTY CLERK                                      REPORTER/FTR
M INUTE ORDER                  Stephen Ybarra                                    11:09 - 11:11
MAGISTRATE JUDGE                DATE                                              NEW CASE         CASE NUMBER
Elizabeth D. Laporte                     August 14, 2019                                          19-cr-00367-WHA
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.     RET.
Alexander Gonzalez-Vasquez                         Y        P       Geoffrey A. Hansen                  APPT.
U.S. ATTORNEY                             INTERPRETER                           FIN. AFFT             COUNSEL APPT'D
Julie Duncan Garcia                      n/a                                    SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR            PARTIAL PAYMENT
                            Ana Mendoza                              APPT'D COUNSEL              OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                            TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT             BOND HEARING           IA REV PROB. or            OTHER
                                                                                 or S/R
       DETENTION HRG              ID / REMOV HRG          CHANGE PLEA            PROB. REVOC.               ATTY APPT
   Continued                                                                                                HEARING
                                                    INITIAL APPEARANCE
        ADVISED                ADVISED                   NAME AS CHARGED            TRUE NAME:
        OF RIGHTS              OF CHARGES                IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES             PASSPORT
      ON O/R             APPEARANCE BOND            $                                                 SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                    REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                DETAINED          RELEASED      DETENTION HEARING            REMANDED
      FOR              SERVICES                                                AND FORMAL FINDINGS          TO CUSTODY
      DETENTION        REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
   CONSENT                    NOT GUILTY                   GUILTY                  GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                CHANGE OF PLEA               PLEA AGREEMENT          OTHER:
   REPORT ORDERED                                          FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                  STATUS RE:
8/15/19                           HEARING                 HEARING               CONSENT                 TRIAL SET

AT:                               SUBMIT FINAN.            PRELIMINARY          CHANGE OF
                                                                                                        ________
                                                                                                        STATUS
                                  AFFIDAVIT                HEARING              PLEA               Set Further Proceedings
10:30 AM                                                   _____________
BEFORE HON.                       DETENTION                ARRAIGNMENT           MOTIONS                JUDGMENT &
                                  HEARING                                                               SENTENCING
EDL
       TIME W AIVED               TIME EXCLUDABLE          IDENTITY /           PRETRIAL                PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL              CONFERENCE              HEARING
                                  3161                     HEARING
                                                ADDITIONAL PROCEEDINGS




                                                                                         DOCUMENT NUMBER:
